Title: José Corrêa da Serra to Thomas Jefferson, 12 May 1816
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            Dear Sir
             Philadelphia 12 May. 1816
          
          Your Letter from Poplar forest reached my hands Last week, and with it i am enabled to follow with more cognizance the research of Capt. Lewis’s papers. The only part which i had recovered i had forwarded to you by your excellent grand daughter when she was here.
          Colonel Jones of the Guards who is going to Kentucky to dispose of his lands there, will present this to you. He wishes to have the honour of seeing you and conversing with you. I assure you that he is worthy of it. He is the whiggest of all
			 whigs i have met, and bears a highly honorable character.
          Be so kind to remember me to Mrs and Colonel Randolph, and receive the assurance of the sentiments with which i am
          
            Sir Your most obliged obedt servant
            J. Corrèa de Serra
          
        